Citation Nr: 1106472	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints 
and leg pain.

2.  Entitlement to service connection for a bilateral toe 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a low back disability, 
claimed as back problems. 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1976. 

These matters came before the Board of Veterans' Appeals (BVA or 
Board) from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A 
February 2006 rating decision denied entitlement to service 
connection for bilateral shin splints/leg pain, bilateral toe 
disability, and sinusitis.  A November 2007 rating decision 
denied entitlement to service connection for low back disability.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2009.  A transcript of the hearing is of record.  

In March 2010, this matter was remanded for additional 
development and adjudication.  This having been completed, the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  Bilateral tibia/fibula periosteitis/shin splints was not 
manifested during service and is not otherwise related to the 
Veteran's active service.

2.  Bilateral feet, status post excision of Morton's neuroma 
right foot, was not manifested during service and is not 
otherwise related to the Veteran's active service.

3.  Sinusitis was not manifested during service and is not 
otherwise related to the Veteran's active service.

4.  Lumbar spine degenerative joint disease, status post 
diskectomy, was not manifested during service and is not 
otherwise related to the Veteran's active service nor may such 
disorder be presumed to have been incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  Bilateral tibia/fibula periosteitis/shin splints was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

2.  Bilateral feet, status post excision of Morton's neuroma 
right foot was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

3.  Sinusitis was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

4.  Lumbar spine degenerative joint disease, status post 
diskectomy, was not incurred in or aggravated by the Veteran's 
active military service, nor may such disorder be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in December 2005 and 
April 2007 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate the claims and 
informed the Veteran of her and VA's respective responsibilities 
in obtaining such evidence. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issues on appeal and suggested that evidence tending to show that 
pertinent disability was related to active duty or a service-
connected disability would be helpful in establishing the claim.  
The Veteran has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); she has not identified any prejudice in the 
conduct of the Board hearing.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the August 2009 Board Remand.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  In addition to the foregoing, the 
Board observes that the Veteran's service treatment records, and 
post-service private and VA medical treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran was also provided with a VA examination 
dated in September 2010 in connection with the claims.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks service connection for bilateral 
shin splints and leg pain, a bilateral toe disability, sinusitis, 
and a low back disability, claimed as back problems. 

While the service treatment records are negative for chronic 
bilateral shin splits and leg pain, a bilateral toe disorder, 
sinusitis, or a low back disability, the Veteran credibly 
testified at her August 2009 BVA hearing that she has suffered 
from these disabilities since active duty service. 

Specifically, the Veteran testified that she suffers from 
bilateral shin splints and leg pain stemming from marching during 
basic training in August 1975.  She indicated that she was placed 
on medical hold because of these issues.  The Veteran stated that 
her shins became inflamed on both legs, requiring cold compresses 
to relieve pain.  She additionally indicated that she had 
excruciating pain on the back of her legs to the point where she 
could not stand. 

The Veteran also testified that she has additionally suffered 
from a painful bilateral toe disability since service.  In her 
May 2007 substantive appeal, she stated that this disability 
began during basic training.  She attributed this disorder to 
marching and wearing heavy steel-toed boots.  In her May 2006 
notice of disagreement (NOD), she additionally stated that when 
she was in Tech School, she had to march 3 to 4 miles to school 
wearing heavy steel-toed combat boots.  

With respect to her sinusitis claim, the Veteran testified that 
she has experienced sinus problems ever since service.  She 
attributed her problems to being around aircraft and jet fuel in 
service.  In her May 2007 substantive appeal, she indicated that 
she was exposed to fumes on a daily basis during her time working 
in power production at England Air Force Base in Alexandria, 
Louisiana.  She stated that she suffers extreme headaches and 
congestion due to this disorder. 

And with respect to the back issue, the Veteran has indicated 
that her back problems began while servicing aircraft arresting 
barriers.  She stated that as part of her Military Occupation 
Specialties (MOS), she had to get on the runway and use a tool to 
pull "donuts" on a cable apart in order for airplanes to take 
the barrier cable if needed.  She reported in her July 2008 
substantive appeal, that these donuts were very tight on the 
cable and much force was needed to move them. 

The Veteran's post-service treatment records indicate that the 
Veteran has been diagnosed with various disorders, including 
sinus pain and chronic sinusitis dating from October 1986, 
probable facet joint syndrome, slight wedging of L5-S1, and leg 
pain noted from February 1990, painful toe of the right foot and 
Morton's neuroma of the 3rd right intermet space from August 2003 
with neuroma excision in 2007, shin splints from July 2005, and 
degenerative disc disease of L4-5 and L5-S1 in March 2000 with 
lumbar microdiscectomy in April 2000.

Given the fact that the Veteran has current treatment associated 
with these disorders, and in view of her credible testimony, the 
Board, in March 2010 found that a VA examination that included 
competent nexus opinions was warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

This examination was conducted in September 2010.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination and report.  The Veteran's 
medical history was noted for the record.  

With respect to the Veteran's sinus claim, the September 2010 
examiner indicated that the Veteran reported working on the 
flight line in service and had symptoms of headache and 
congestion.  The Veteran denied treatment during active duty.  
After service, the Veteran reported seeking treatment 
intermittently for her sinuses.  The Veteran indicated that she 
had had no surgery, but has had constant problems with her 
sinuses.  Symptoms included headaches on a continuous basis to 
the maxillary facial area, and problems breathing through her 
nose.  She indicated no purulent discharge or speech impairment.  
Her last reported sinus infection was 2009.  No active sinus or 
chronic sinusitis was noted on x-ray.  After examination, the 
Veteran was diagnosed with sinusitis, with no impairment noted on 
examination.  The examiner then stated that, upon a review of the 
Veteran's claims file, there were no medical records that 
demonstrated treatment for this condition during active duty 
service.  The Veteran was noted to have symptoms.  However, based 
on the lack of medical documentation, the examiner stated that he 
was unable to create a link between the Veteran's current 
symptoms and her military service.  He stated that the Veteran's 
condition was not caused by or a result of military service.  

With respect to the Veteran's lumbar spine, the September 2010 
examiner indicated that the Veteran reported increasing pain to 
her lower back during active duty.  She denied any particular 
treatment.  After service, the Veteran reported seeking treatment 
sporadically for her lower back.  Pain increased in 2000 and a 
disckectomy was performed for a herniated disk.  Since that time 
the Veteran has been prescribed Lodine and has had symptoms that 
include low back pain, stiffness, fatigue, spasms, weakness, 
decreased range of motion and numbness to the right lower 
extremity.  After examination, the Veteran was diagnosed with 
lumbar spine degenerative joint disease status post diskectomy. 
The examiner then stated that, upon a review of the Veteran's 
claims file, there were no medical records that demonstrated 
treatment for this condition during active duty service.  The 
Veteran was noted to have symptoms.  However, based on the lack 
of medical documentation, the examiner stated that he was unable 
to create a link between the Veteran's current symptoms and her 
military service.  He stated that the Veteran's condition was not 
caused by or a result of military service.  

With respect to the Veteran's bilateral foot claim, the September 
2010 examiner indicated that the Veteran reported problems 
wearing heavy boots in 1975.  The Veteran indicated specific 
problems with her toes, but denied treatment during active duty.  
After discharge, the Veteran reported that she had an excision of 
a Morton's neuroma between the third and fourth interphalangeal 
joint of the right foot in 2007.  She also reported that she had 
had injections to her feet related to tendonitis.  The Veteran 
reported bilateral foot pain, numbness to the right mid foot and 
toes, weakness and stiffness of the feet with fatigability, 
limitation of motion, and lack of endurance.  After examination, 
the Veteran was diagnosed with bilateral feet, status post 
excision of Morton's neuroma right foot.  The examiner then 
stated that, upon a review of the Veteran's claims file, there 
were no medical records that demonstrated treatment for this 
condition during active duty service.  The Veteran was noted to 
have symptoms.  However, based on the lack of medical 
documentation, the examiner stated that he was unable to create a 
link between the Veteran's current symptoms and her military 
service.  He stated that the Veteran's condition was not caused 
by or a result of military service.  

Finally, with respect to the Veteran's shin splints and leg pain, 
the September 2010 examiner indicated that the Veteran reported 
during basic training in 1975 that she had increasing pain 
related to her steel toe boots.  The Veteran reported that she 
was placed in a medical hold unit for approximately a week and 
placed on bed rest.  She indicated that compresses were ordered 
for her lower extremities.  Otherwise, the Veteran denied 
treatment for her legs during active duty.  After discharge, the 
Veteran denied treatment related to her shins.  Current symptoms 
included pain, swelling, and tenderness.  The Veteran denied  
fracture, surgery, heat, redness, or discharge.  After 
examination, the Veteran was diagnosed with bilateral tib/fib 
periosteitis/shin splints, with no impairment noted on 
examination.  The examiner then stated that, upon a review of the 
Veteran's claims file, there were no medical records that 
demonstrated treatment for this condition during active duty 
service.  The Veteran was noted to have symptoms.  However, based 
on the lack of medical documentation, the examiner stated that he 
was unable to create a link between the Veteran's current 
symptoms and her military service.  He stated that the Veteran's 
condition was not caused by or a result of military service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's bilateral tibia/fibula periosteitis/shin splints, 
bilateral feet, status post excision of Morton's neuroma right 
foot, sinusitis, and 
lumbar spine degenerative joint disease, status post diskectomy.  
The Veteran was not diagnosed with any of these conditions in 
service or within one year of active service.  And the September 
2010 VA examiner, that examined the Veteran and reviewed her 
claims file in connection with the claims, found that the 
Veteran's current disorders were not related to her military 
service.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support a finding that the 
Veteran's claimed disabilities had their onset in service, within 
one year of service, or as a result of military service.  In 
addition, the September 2010 VA examiner, that examined the 
Veteran and her claims file in connection with the claims, found 
that the Veteran's current disorders were not due to her service.

In this regard, the Board notes that the Veteran has contended on 
her own behalf that she has had symptoms of her claimed disorders 
since her time in the military and testified as such before the 
Board.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's diagnosed 
disorders and her military service to be complex in nature.  See 
Woehlaert.  Therefore, the Board finds that, as a lay person, the 
Veteran's statements regarding causation to be of little 
probative value, as she is not competent to opine on such a 
complex medical question.  In this regard, the Board also notes 
that, while the medical evidence does indicate that the Veteran 
has current disorders related to her claims, the medical evidence 
does not indicate the presence of such disorders in service or 
for many years thereafter.  In addition, while the Veteran may be 
competent to describe her symptoms since service, she is not able 
to say that such symptoms are attributable to a particular 
disorder.  Thus, service by way of continuity of symptomatology 
is also not supported by the evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's claimed disabilities are etiologically related to 
her military service.  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.





ORDER

Service connection for bilateral shin splints and leg pain, to 
include bilateral tibia/fibula periosteitis/shin splints, is 
denied.

Service connection for a bilateral toe disability, to include 
bilateral feet, status post excision of Morton's neuroma right 
foot, is denied.

Service connection for sinusitis is denied.

Service connection for lumbar spine degenerative joint disease, 
status post diskectomy, is denied. 



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


